UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1306


REGINALD B. STEWART,

                Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant – Appellee,

          and

CELINA M. INMAN; VALERIE A. HUTTON,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:13-
cv-03610-PWG)


Submitted:   September 22, 2014             Decided:   October 8, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eden Brown Gaines, BROWN GAINES, LLC, White Plains, Maryland,
for Appellant.     Rod J. Rosenstein, United States Attorney,
Victor M. Lawrence, Special Assistant United States Attorney,
Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Reginald B. Stewart appeals the district court’s order

denying his request for limited discovery and dismissing his

complaint   for   lack   of   subject       matter    jurisdiction.         We    have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                     Stewart

v. United States, No. 8:13-cv-03610-PWG (D. Md. Mar. 7, 2014).

We   dispense   with   oral   argument       because      the   facts   and      legal

contentions     are   adequately   presented         in   the   materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        3